Citation Nr: 1129877	
Decision Date: 08/12/11    Archive Date: 08/23/11

DOCKET NO.  07-18 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in the January 5, 1988 rating decision, wherein the RO did not adjudicate a claim for service connection for depression.

2.  Entitlement to service connection for depression.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1960 to May 1980.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran requested a hearing with a Decision Review Officer (DRO) at the RO; however, he withdrew that request in September 2007.  Likewise, while the Veteran perfected an appeal as to the issue of entitlement to service connection for peripheral vascular disease, he withdrew his appeal as to that issue in September 2007.  


FINDINGS OF FACT

1.  In a January 5, 1988 rating decision, the RO granted a total disability rating based on individual unemployability (TDIU); the Veteran did not appeal that decision.

2.  The Veteran has not undebatably established that the correct facts, as then known, were not before the RO at the time of the January 1988 rating decision, or that the RO incorrectly applied the applicable statutory and regulatory provisions existing at that time.

3.  Service connection for PTSD was granted by a December 2007 rating decision, and the rating for PTSD includes the Veteran's depressive symptoms, making the claim for service connection for depression moot.  

CONCLUSIONS OF LAW

1.  CUE was not committed in the RO's January 5, 1988 award of a TDIU.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105 (2010).

2.  The issue of entitlement to service connection for PTSD is dismissed.  38 U.S.C.A. § 7105 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

For reasons explained below, the claim for entitlement to service connection for depression is being dismissed; thus, VCAA notice is not required for that issue.  VCAA notice is also not required for claims of CUE in prior final regional office decisions.  See Parker v. Principi, 15 Vet. App. 407 (2002).  

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I. CUE

On January 5, 1988, the RO issued a rating decision granting a TDIU.  As the Veteran did not file a timely appeal with the January 5, 1988, rating decision that rating decision is final.  See 38 U.S.C.A § 5108 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).

The Veteran seeks revision or reversal of the RO's January 1988 decision in that a claim for service connection for depression was not adjudicated at that time.  In this regard, the Board notes that VA rating decisions which are not timely appealed are considered final and binding in the absence of a showing of CUE.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) (2010).  CUE is a very specific and rare kind of error.  It is the kind of error, of fact or law, that when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  See, e.g., Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999), cert. denied, 120 S. Ct. 405 (1999); Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

To establish CUE, a claimant must show either that the correct facts, as they were known at the time, were not before the adjudicator, or that the statutory or regulatory provisions extant at the time were incorrectly applied.  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  Mere disagreement as to how the facts were weighed or evaluated is not CUE.  Eddy v. Brown, 9 Vet. App. 52, 57 (1996); Luallen v. Brown, 8 Vet. App. 92 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).

As to error in the January 1988 decision, the Veteran and his representative assert that a claim for service connection for depression secondary to service-connected conditions should have been adjudicated as medical evidence suggested such a connection.

At the time of the January 1988 decision, VA regulations provided the following, in relevant parts:

§ 3.151 Claims for disability benefits.

(a) General.  A specific claim in the form prescribed by the Administrator must be filed in order for benefits to be paid to any individual under the laws administered by VA.

§ 3.155 Informal claims.

(a) Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the Veterans Administration, from a claimant, his duly authorized representative, a Member of Congress or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.

§ 3.157 Report of examination or hospitalization as claim for increase or to reopen.

(b) Claim.  Once a formal claim for pension or compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of one of the following will be accepted as an informal claim for increased benefits or an informal claim to reopen.  

38 C.F.R. §§ 3.151, 3.155, 3.157 (1987)

In this case, the Veteran (or any authorized individual acting on his behalf) had not filed an informal or formal claim for service connection for depression prior to the January 1988 decision, thus the RO did not err in not adjudicating a claim for service connection for depression.  

Prior to January 1988, the Veteran had filed a formal claim for service connection for kidney stones, headaches, ulcers, a dysfunctional gall bladder, diabetes, and a heart attack.  No claim for service connection, formal or informal, was filed for depression.  

The Veteran and his representative argue that medical evidence indicating that the Veteran had depression secondary to medical problems should have raised a claim for service connection for depression, which the RO did not adjudicate.  Importantly, under § 3.157 (in 1987 and today) medical evidence only constitutes an informal claim for benefits in limited circumstances.  Specifically, a claim for pension or compensation must have been previously allowed (and the Veteran seeking an increased rating) or a formal claim for compensation must have been disallowed for the reason that the service-connected disability is not compensable in degree.  Neither situation applies in this case as the Veteran is asserting that medical records constituted an original claim for service connection.  

In summary, the Veteran did not file a formal or informal claim for service connection for depression prior to January 1988 and the receipt of medical evidence suggesting that the Veteran had depression secondary to medical problems did not constitute an informal claim for service connection for depression.  

The Veteran has not identified any other errors in the January 1988 decision.  As such, the Board finds that the RO's decision was based on the laws and facts extant at the time, and no CUE exists in not adjudicating a claim for entitlement to service connection for depression in January 1988.

II. Service Connection

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  

The Veteran was awarded service connection for PTSD by a December 2007 decision.  The rating decision awarding service connection, and the October 2007 VA examination upon which the decision was based, both indicate that the Veteran has depression as a symptom of his PTSD.  Thus, the disability rating assigned for PTSD includes consideration of his depression.  Simply put, the depressive symptoms are are part of the service-connected PTSD.

In light of the grant of service connection for PTSD, the claim of entitlement to service connection for depression is moot, and this aspect of the Veteran's claim is dismissed.


ORDER

The January 5, 1988 rating decision that awarded a TDIU, without adjudicating a claim for entitlement to service connection for depression, was not clearly and unmistakably erroneous.

A claim for entitlement to service connection for depression is dismissed.  




____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


